department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division significant index numbers date may contact person id number contact telephone reference t eo ra t legend x y z dear sir or madam this is in response to m's request for a ruling that it is a qualified_state_tuition_program operating as a savings program exempt from federal_income_tax under sec_529 of the internal_revenue_code hereafter code m was established pursuant to authorizing legislation enacted by the n state legislature the authorizing legislation provides that the purpose of the legislation is as foliows it is hereby declared that for the benefit of the people of n and for the prosperity and welfare of future generations the state should establish and maintain a college choice tuition savings program to provide our youth and their families with the fullest opportunity to afford the costs of attending institutions of higher education it is recognized that promoting savings as one of the many tools to help families meet their higher education expenses is in the best interest t is further recognized that fostering higher education to provide of the state well educated citizens while assuring the ability of students to choose which institution_of_higher_education within n is best for them to attend serves the best interests of the state furthermore it is the intent of this act to promote the economic development of the state by creating opportunities for a highly educated workforce m was established as a_trust under the authorizing legislation which states that m shall consist of a_trust account and an operating account the trust account includes amounts received by the program from account owners pursuant to tuition savings agreements administrative charges fees all other_amounts received by the program from other sources and interest and investment_income earned by m n’s state comptroller shall make transfers from the trust account to the operating account for the immediate payment of obligations under tuition savings agreements operating_expenses and administrative costs of m the authorizing legislation provides that n's state comptroller shall serve as m's sole trustee the authorizing legislation also provides that the comptroller as trustee shail invest m’s assets in investments authorized by the state’s retirement and social_security law the legislation further provides that the trustee may enter into contracts to provide for investment advice and management custodial services and other professional services for the administration and investment of the tuition savings program q is an n state_agency q's purposes are as follows to improve the post- secondary educational opportunities of eligible students through the centralized administration of n's student financial aid and loan programs to coordinate n's administrative effort in student financial aid and loan programs with those of other levels pe of the government and to support the administration by the federal government other states and institutions of post-secondary education of the federal student aid programs established under title iv of the higher education act of as amended or any successor legislation a board composed of fifteen trustees governs q q's president is appointed by n's governor and serves at the pleasure of the governor ten of q's trustees are appointed by n's governor with advice and consent of the n state senate three of q's trustees include persons serving as the commissioner of education the chancellor of r and the chancellor of s_r and s are public educational institutions in the state of n the authorizing legislation establishing m provides that m's trustee and q have the responsibility to implement the tuition savings program under the terms and conditions established by state statutes under the authorizing legislation m's trustee and q will have the following functions in implementing the operation of the tuition savings program a develop and implement the program in a manner consistent with the authorizing legislation through rules and regulations in accordance with the state administrative_procedure_act b engage the services of consultants on a contract basis for rendering professional and technical assistance and advice c seek rulings and other guidance from the united_states department of the treasury and the internal_revenue_service relating to the program d make changes to the program required for the account owners and designated beneficiaries in the program to obtain the federal_income_tax benefits or treatment provided by sec_529 of the internal_revenue_code_of_1986 as amended or any similar successor legislation e charge impose and collect administrative fees and service charges in connection with any agreement contract or transaction relating to the program f develop marketing plans and promotion material g establish the methods by which the funds held in such accounts are disbursed h establish the methods by which funds shall be allocated to pay administrative costs i do all things necessary and proper to carry out the purposes of the authorizing legislation m was established to permit account owners to save for qualified_higher_education_expenses on behaif of designated beneficiaries m's program rules provide that the term qualified_higher_education_expenses shall have the same meaning given such term under sec_529 of the code m’s authorizing legislation has been amended to use the term eligible_educational_institution and clarify that it means any institution_of_higher_education defined as an eligible_educational_institution in sec_529 of the code m’s authorizing legislation provides that contributions to accounts may be made only in cash m's program brochure requires that contributions be by check money order deduction from a bank account or payroll deduction m's authorizing legislation provides that neither an account owner nor designated_beneficiary may use any interest in a tuition savings account as security for a loan m's sole activity is the administration of the n sponsored college tuition savings program o is a limited_liability_company created by m's trustee to serve as the investment vehicle for assets held by m m’s trustee on behalf of account owners will invest program assets through o or other investment vehicles such as regulated_investment_companies m's trustee has contracted with an independent entity referred to herein as the program manager’ to provide certain administrative marketing and investment services with respect to the program the program manager will manage and invest the assets held on behalf of account owners and designated beneficiaries m's trustee will direct m’s investments m's authorizing legislation provides that no account owner or designated_beneficiary of any account shall be permitted to direct the investment of any contributions or earnings on contributions under the terms of a management agreement between the trustee q and the program manager the program manager is required to manage m’s assets in accordance with a specified set of investment guidelines that do not permit any variation in investment strategy based on the investment desires of any particular account owner or designated_beneficiary however at the time of making each contribution to the program an account owner may choose among four investment strategies offered by the program the program offers a managed allocation option s that is based solely on the age of the designated_beneficiary the investment allocation will change over time becoming less risky as the designated_beneficiary nears matriculation the program offers an aggressive managed allocation option also based on the age of the designated_beneficiary but a larger percentage of the assets are allocated to relatively more risky equity investments in the early and middle years of each designated beneficiary’s life generally for a designated_beneficiary at a given age the aggressive managed allocation option allocates a higher percentage of assets to equity investments than does the managed allocation option the program offers a high equity_option in which to percent of the assets are invested in a fund of the program manager the program offers a guaranteed option in which assets will be invested mainly in an insurance_contract which will guarantee principal and a minimum rate of return to m options and are not based on the age of the designated_beneficiary an account owner may allocate new contributions to an account for investment in any one or a combination of the investment options however once made contributions to an account for a designated_beneficiary and any earnings thereon may not be transferred by the account owner to another investment option m will maintain a separate_account for each designated_beneficiary m's authorizing legislation and m's program brochure provide that each prospective account owner must submit an enrollment form and tuition savings agreement to establish an account account owners can open an account with a minimum contribution of x dollars the minimum contribution is less if they elect to make subsequent contributions through payroll deductions m's authorizing legislation provides that each account established by an account owner will be maintained on behalf of a designated_beneficiary m will hold contributions and earnings on each account in trust on behalf of the designated_beneficiary m's authorizing legislation provides that contributions by an account owner to accounts are deductible in computing the account owner's n state taxable_income in an amount up to z dollars in the aggregate for ail accounts of the account owner in any taxable_year beneficiary will not include the earnings from distributions that are made for qualified_higher_education_expenses or on account of the death or disability of the designated_beneficiary n state taxable_income of the account owner or the designated m's enrollment form and program rules provide that the trustee may accept contributions to an account only to the extent that such contributions do not cause the aggregate balance in all program accounts established for the benefit of the same designated_beneficiary to exceed the sum of four times the cost of one year of undergraduate tuition fees books supplies and room and board at the most expensive educational_institution eligible for the program and three times the cost of one year of graduate school tuition fees books supplies and room and board at the most expensive graduate school eligible for the program defined in the program rules as the maximum account balance the maximum balance shall be determined annually the tuition fees books supplies room and board costs taken into account in determining the maximum balance will be based on the most recent report of such costs published by the educational institutions no additional contributions for a designated_beneficiary will be permitted once the aggregate balance of all accounts within the program for that designated_beneficiary reaches the maximum balance in addition under n state law total contributions to all accounts held for the same designated_beneficiary may not exceed y dollars the program will retain this contribution limit established by state law unless the legislation requiring the limit is amended therefore contributions to the program on behaif of a designated_beneficiary will be limited to the lesser_of the amount permitted by the maximum balance or the amount permitted by the contribution limit m's program rules provide that m's program manager will monitor contributions to prevent contributions to any account for a designated_beneficiary when the aggregate contributions to all accounts for the designated_beneficiary equal y dollars the program rules further provide that any amount tendered as a contribution that if accepted as a contribution would cause aggregate contributions for any designated_beneficiary to exceed the contribution limit or aggregate account balances for the benefit of any designated_beneficiary to exceed the maximum balance will not be accepted by the program manager the authorizing legislation provides that a designated_beneficiary need not be a resident of n m's authorizing legisiation also provides that an account owner may substitute another person as the designated_beneficiary of an account only if the substitute beneficiary is a member_of_the_family as defined in sec_529 of the code of the original beneficiary m's authorizing legislation requires that the program provide a separate_accounting for each designated_beneficiary the legislation also provides that statements shall be provided for each account owner at least once each year within sixty days after the end of the twelve-month period to which they relate shall identify contributions made during a preceding twelve month period the total contributions to the account through the end of the period the value of the account at the statement - r the end of such period distributions made during such period and any other information that the trustee requires to be reported to the account owner the tuition savings agreement provides that account owners may direct distributions from an account to pay for qualified_higher_education_expenses without penalty after the account has been open for at least months the account owner is required to provide m with a qualified_withdrawal direction prior to the proposed distribution the program brochure provides that no penaity will be assessed for the following distributions from an account i distributions that are paid directly to an eligible_educational_institution as that term is defined under sec_529 of the code to cover qualified_tuition_and_related_expenses pursuant to an invoice from the institution ii distributions made pursuant to written requests that are accompanied by proof of payment that is sufficient to establish a conclusion that the distribution is to be used for qualified_higher_education_expenses iii distributions that are paid to the account owner pursuant to a distribution notice that includes documentation of the death or disability of the designated_beneficiary or iv distributions that are paid to the account owner pursuant to a distribution notice which includes documentation of the receipt by the designated_beneficiary of a full or partial scholarship waiver of tuition or similar benefit in an amount that is not less than the amount of the distribution the documentation referred to in m's program rules is written third-party documentation an account owner may request a distribution prior to submitting proof of payment of qualified_higher_education_expenses in which case the program manager will retain an amount sufficient to pay the penalty if proof of payment is not submitted within days of the distribution the tuition savings agreement also provides that in cases of distributions for reasons other than those stated above including cancellation of the account the amount of the distribution will be reduced by a penalty equal to percent of the earnings portion of the distribution m’s program brochure and its qualified_withdrawal form require the account owner and the designated_beneficiary to report to the program the amount of any refunds received from eligible educational institutions at the end of each year in which a distribution for qualified_higher_education_expenses was made and at the end of the next year the program legislation provides that if a distribution was subject_to a penalty and the penalty was not withheld from a withdrawal or the amount withheld is less than the amount required to be withheld the account owner must pay the unpaid portion of the penalty to the program manager at the same time that the account owner files the earlier of the account owner's state or federal_income_tax return for the taxable_year of the withdrawal or if the account owner does not file such return the due_date for such returns but in any event on or before the due_date for such return taking into account any authorized extensions sec_529 of the code provides for the exemption from federal_income_tax of qualified_state tuition_programs sec_529 of the code provides that the term ‘qualified state tuition program’ means a program established and maintained by a state or agency_or_instrumentality thereof- a under which a person- i may purchase tuition credits or certificates on behalf of a designated_beneficiary which entitle the beneficiary to the waiver or payment of qualified_higher_education_expenses of the beneficiary or ii may make contributions to an account which is established for the purpose of meeting the qualified_higher_education_expenses of the designated_beneficiary of the account and b which meets the other requirements of this subsection sec_529 of the code provides that a program shall not be treated as a qualified_state_tuition_program unless it provides that purchases or contributions may only be made in cash sec_529 of the code provides that a program shall not be treated as a qualified_state_tuition_program unless it imposes a more than de_minimis penalty on any refund of earnings from the account which are not- a used for qualified_higher_education_expenses of the designated_beneficiary b made on account of the death or disability of the designated_beneficiary or c made on account of scholarship or allowance or payment described in sec_135 or c received by the designated_beneficiary to the extent the amount of the refund does not exceed the amount of the scholarship allowance or payment fv sec_529 of the code provides that a program shall not be treated as a qualified_state_tuition_program unless it provides separate_accounting for each designated_beneficiary sec_529 of the code provides that a program shall not be treated as a qualified_state_tuition_program unless it provides that any contributor to or designated_beneficiary under such program may not directly or indirectly direct the investment of any contributions to the program or any eamings thereon sec_529 of the code provides that a program shall not be treated as a qualified_state_tuition_program if it allows any interest in the program or any portion thereof to be used as security for a loan sec_529 of the code provides that a program shall not be treated as a qualified_state_tuition_program unless it provides adequate safeguards to prevent contributions on behalf of a designated_beneficiary in excess of those necessary to provide for the qualified_higher_education_expenses of the beneficiary m was established pursuant to legislation enacted by n's state legislature which authorized the establishment of n's college tuition savings program m was established as a_trust under the authorizing legislation which also designated n's state comptroller as m's sole trustee n's state comptroller and q an agency of n state government have the responsibility of implementing and managing the operation of the tuition savings program q's purposes include improving the post secondary educational opportunities of eligible students through the centralized administration of n's student financial aid and loan programs n’s governor appoints q’s president n's governor with advice and consent of the n state senate appoints ten of q’s trustees q's governing body also includes the n commissioner of education the chancellor of r and the chancellor of s the membership of q's governing body and the role of n's comptroller as trustee of m demonstrates n's continuing interest in the administration and management of m under the authorizing legislation m's trustee and q will have the power to establish rules and regulations governing the operation of the program including the administration management promotion and marketing of the savings program to maintain the savings program in compliance with the internal_revenue_service standards for qualified_state tuition_programs to establish application procedures and fees for participation in the savings program m will provide for the operation of a savings program as described in sec_529 of the code for the purpose of meeting the qualified_higher_education_expenses as defined in sec_529 of the code of designated beneficiaries within the meaning of sec_529 of the code account owners are required to complete an application execute a tuition savings agreement and invest in the program on behalf of designated beneficiaries to participate in the program contributions made by an account owner to accounts are deductible in computing the account owner's n state taxable_income in an amount up to z dollars in the aggregate for all accounts of the account owner in any taxable_year n state taxable_income of the account owner or the designated_beneficiary will not include earnings from distributions that are made for qualified_higher_education_expenses or on account of the death or disability of the designated_beneficiary these state_income_tax provisions give the state a financial stake in the program as noted above the n state comptroller serves as sole trustee of m and along with q has the responsibility of implementing the tuition savings program n has demonstrated that it sets the terms and conditions of the program and is actively involved on an ongoing basis in the administration of the program m's authorizing legislation provides that payments to the program can only be made in cash in accordance with sec_529 of the code m's program brochure requires that contributions be by check money order deduction from a bank account or payroll deduction in the case of any distribution other than a distribution used exclusively for the payment of qualified_higher_education_expenses paid after an account has been opened for months or made on account of the death or disability of the designated_beneficiary or the receipt by the designated_beneficiary of a scholarship tuition waiver or similar benefit in an amount that is not less than the amount of the distribution the amount of the distribution will be reduced by a penalty equal to of the earnings portion of the distribution the amount of the penalty is sufficient to discourage individuals who do not intend to save for higher education expenses from investing in an account with m in order to obtain deferral of income for federal_income_tax purposes m has implemented as part of its normal operations a procedure to collect the penalty amount where the account owner or designated_beneficiary has received a refund and distributions have not been used for qualified_higher_education_expenses therefore m will impose more than a de_minimis penalty on refunds of earnings as described in sec_529 of the code a m will maintain a separate_account for each designated_beneficiary and will provide reports to the account owners at least annually showing account activity for the _ relevant period pursuant to sec_529 of the code the reports will include the value of each account and the activity in the account including distributions made from the account m's authorizing legislation and program rules ensure that account owners and designated beneficiaries will not have the power directly or indirectly to direct the investment of earnings or contributions to the program pursuant to sec_529 of the code m's trustee will have the responsibility for making investment decisions and developing investment strategies for funds held by the trust and m’s trustee and q have hired a program manager to assist with the investment decisions at the time of making a contribution to the program account owners have the option of selecting from among different investment options offered by the program having different risk levels however once made contributions to an account for a designated_beneficiary and any earnings thereon may not be transferred by the account owner to another investment option the ability to select prior to making a contribution from among various investment options offered by the program does not constitute the power to directly or indirectly direct investments as described in sec_529 m's program rules do not permit the account owners or designated beneficiaries to use the account as security for a loan pursuant to sec_529 of the code amounts contributed to the program will be held in trust for the benefit of designated beneficiaries m's program rules limit contributions so that the total contributions to all accounts for a designated_beneficiary do not exceed y dollars and no additional contributions may be made on behalf of a designated_beneficiary once the aggregate balance of all accounts for that designated_beneficiary reaches the sum of four times the cost of one year of undergraduate tuition books supplies fees and room and board for a full-time undergraduate student attending the most expensive educational_institution eligible for the program and three times the cost of one year of graduate school tuition books supplies fees and room and board at the most expensive graduate school eligible for the program m will maintain records to ensure that the amounts paid or contributed on behalf of each designated_beneficiary are not in excess of the funds required to meet the qualified_higher_education_expenses of the beneficiary pursuant to sec_529 of the code 7s ue based on the above we rule that m meets the requirements for exemption from federal_income_tax as a qualified_state_tuition_program described in sec_529 of the code this ruling is directed only to the organization that requested it sec_6110 of the code provides that it may not be used or cited as precedent there are no final regulations for sec_529 of the code please be advised that the validity of this ruling may be affected by the issuance of final regulations as well as any transitional rules contained therein because this letter could help resolve any future questions about m's exempt status please keep a copy of this ruling in the organization's permanent records sincerely yours as steven t miller director exempt_organizations ne
